Citation Nr: 1634748	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-34 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial, compensable rating for left ear hearing loss.  

3.  Entitlement to an effective date prior to January 28, 2010, for the award of service connection for left ear hearing loss.

4.  Entitlement to an effective date prior to January 28, 2010, for the award of service connection for left ear tinnitus.

5. Entitlement to an earlier effective date for service connection for left ear tinnitus, due to clear and unmistakable error in the September 1957 rating decision.  

6. Entitlement to an earlier effective date of service connection for left ear hearing loss, due to a clear and unmistakable error in the September 1957 rating decision.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to June 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In a July 2010 rating decision, the RO continued its denial of service connection for left ear hearing loss and tinnitus, based on the failure to submit new and material evidence.  The RO denied service connection for right ear hearing loss.  [As noted in the prior Board decision, the Veteran's current claim seeking service connection for hearing loss of the right ear is an original claim].  

In March 2012, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO, as to the issues of service connection for bilateral hearing loss and tinnitus.  The Veteran also provided testimony as to why he believed an earlier effective date would be warranted for his claims based on clear and unmistakable error, though he had not been service-connected for either left ear hearing loss or tinnitus at that time.  

In an April 2014 rating decision, the RO granted service connection for left ear hearing loss, with an initial, noncompensable disability rating, effective January 28, 2010.  The RO also granted service connection for left ear tinnitus, with a 10 percent disability rating, effective January 1, 2010.  

In an August 2014 rating decision, the RO found clear and unmistakable error in the January 1, 2010 effective date assigned for service connection of left ear tinnitus, and established an effective date of January 28, 2010.

In June 2014, the Veteran filed a notice of disagreement with his left ear hearing loss rating and requested an earlier effective date for the grant of service connection for left ear hearing loss and tinnitus.  

Also, in July 2015, the Veteran testified during a hearing, as to the first four issues stated on the cover sheet of this decision, before the undersigned Veterans Law Judge in Washington, DC.  Transcripts of those hearings are of record.  

In October 2015 the Board granted service connection for a claim for loss of right testicle due to epididymitis.  At that time, the Board also remanded the claims for service connection for right ear hearing loss and earlier effective dates for left ear hearing loss and tinnitus.

In a June 2016 rating decision, the RO denied earlier effective dates for service connection for tinnitus and left ear hearing loss, based on clear and unmistakable error in the September 1957 rating decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues other than service connection for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most persuasive medical opinion evidence of record shows that the Veteran's right ear hearing loss is etiologically related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for right ear hearing loss have been met.  38 U.S.C.A §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for right ear hearing loss herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

I.  Right Ear Hearing Loss Claim

The Veteran contends that his right ear hearing loss developed due to in-service noise exposure.

A.  Applicable Law

Under VA laws and regulations, and for benefits purposes, a Veteran is a person discharged or released from active service under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). VA benefits are not payable unless the period of service upon which the claim is based was terminated discharge or release under conditions other than dishonorable. 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  




B.  Factual Background and Analysis

The Veteran claims that his right ear hearing loss developed from in-service noise exposure, to include from firing rifles and combat readiness.  (March 2012 DRO hearing; July 2015 Board hearing).

Service treatment records document complaints of hearing loss and tinnitus. (September 1954 service treatment record).  The Veteran's June 1953 enlistment examination shows that the Veteran underwent whispered and spoken voice tests, which were normal.  The April 1956 separation examination documented a finding that the Veteran's eardrum was "retarded," and that he was hard of hearing of the left ear - there was no diagnosis regarding the right ear.  The audiometric findings showed that the right ear had normal hearing for VA purposes, under 38 C.F.R. § 3.385, even after the findings were converted from ASA units to ISO units.

Following his June 1956 separation service, a September 1957 VA examiner diagnosed him with left ear hearing loss only, with impaired hearing in high frequencies.  The audiometric findings showed normal right ear hearing for VA purposes, under 38 C.F.R. § 3.385, even after the findings were converted from ASA units to ISO units.

In a March 2010 letter, Dr. J.Z. opined that it is more likely than not that the Veteran's hearing loss "is due to his military-related, intense noise exposure," without consideration of the audiometric findings more contemporaneous with the Veteran's service.  

An April 2013 VA examiner indicated that he was unable to make an etiological determination as to the right ear hearing loss without resorting to speculation, noting that the Veteran had cerumen in his right ear and that the claims file was not provided for review.  

In a March 2016 VA examination, the VA examiner opined that it was not at least as likely as not that the right ear hearing loss was caused by or a result of an event in military service.  The VA examiner explained that the Veteran's right ear hearing was within normal limits at both discharge and at a September 1957 rating examination.  The Institute of Medicine's Landmarks Study on Military Noise Exposure found "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that
noise exposure. Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur".  Therefore, the VA examiner found that it is less than likely that the current hearing loss is related to military noise exposure.

In contrast, in an April 2016 private medical opinion, Dr. J.J.Z. opined that the March 2016 VA examiner's assessments appeared to be conclusions formulated without contemporaneous evidence, and reasoned on partially conclusive definitive studies of surgically modified noise induced hearing losses upon animals.  However, Dr. Z. found that those conclusions were not supported by histopathological differences studies (TTS v. PTS) between threshold shift. 

Dr. Z. noted that the VA examiner's finding that right ear hearing was within normal limits at separation in June 1956 and at the September 1957 rating exam was not supported by the contemporaneous evidence of record; the dictates of "normal limits" and "reference threshold" lacked specificity, were without foundation, and lacked presentation of any definitive contemporaneous evidence of record.  Dr. Z. also noted an error by the VA examiner finding that the right ear had been denied service connection in September 1957, when it actually had not been considered at that time.  

Dr. Z. also reported that the VA examination reflected extreme margin of errors for MSD scores, in contrast to the five previous MSD scores, that now demanded a rationale or IMO re-testing.  He explained that the 1957 evaluations of the right ear ISO audiogram depicted hearing losses at "3 out of 4" hearing frequencies that were above the normal hearing threshold limits.  However, medically, normal hearing was detected at given frequencies (1 KHz - 4 KHz) in decibels ranging from 0 to 20 decibels for humans.  As such, the Veteran's right ear averaged hearing loss was above the normal hearing threshold limit, ISO average of  25 dB, and denoted onset of injury as a permanent upward (positive) threshold shifts (PTS) between the examinations enlistment, separation and disability evaluation.  The contemporaneous right ear damage notch of 30 decibels at 4 KHz affirmed a threshold shift that was positive and permanent for the right ear hearing loss injury and should be considered as the baseline in later symptomology evaluations.  Also, a pure-tone, air-conduction audiogram notch equal to or greater than 25 dBs at 4000 Hz has long been considered the signature configuration for noise-induced hearing loss and should never be construed as being within "normal [hearing] limits" or termed as a "delayed effect occurrence"; Update - Noise Induced Hearing and the Military Environment.

Dr. Z. additionally found the March-September 1957 right ear ASA/ISO converted audiogram was medical evidence of the onset of right ear hearing loss injury worsening, an upward trend of 30 at 4k from the separation audiogram of 15 at 4K, and therefore a permanent positive threshold shift.

Dr. Z. opined that more likely than not, the Veteran's worsening right ear hearing was a confirmed bilateral hearing loss, military noise induced, and etiologically linked to his reported in-service MOS and duty history - many readiness high impact noise exposure incidences, as M57 recoils rifle gunner, firings of 188 dB, as squad-member of an armored personnel carrier unit simulating combat field exercises of 115 dB, the tinnitus (left ear persistent, right ear intermittent), the perforated eardrums, and the rendering of duty activities without ear protection.  

Here, while the March 2016 VA opinion is against the claim, the rationale is based in part on the lack of contemporaneous evidence of right ear hearing loss.  However, Dr. Z.'s April 2016 medical opinion provides an in depth discussion of medical evidence supportive of the Veteran's claims, to include contemporaneous evidence.  Dr. Z. further provided a more in depth discussion of how he reached his conclusions and a more complete consideration of the Veteran's in-service experiences, to include noise exposure from his duties.

Thus, the Board finds that the most persuasive medical opinion evidence of record shows that the Veteran's in-service noise exposure is etiologically related to his current right ear hearing loss.  Accordingly, the Board finds that service connection for right ear hearing loss is warranted.  


ORDER

Service connection for right ear hearing loss is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the claims for earlier effective dates for service connection for left ear tinnitus and hearing loss, due to clear and unmistakable error in the September 1957 rating decision, the RO issued a rating decision as to those issues in June 2016.  In July 2016, the Veteran issued a notice of disagreement as to that rating decision.  The AOJ has not issued a statement of the case (SOC) to address those issues.  Therefore, the Board must remand these issues for issuance of a proper SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As noted in the October 2015 Board decision, the Veteran's challenge to the September 1957 rating decision is inextricably intertwined with his claims of entitlement to an earlier effective date for service connection for left ear hearing loss and tinnitus, because finality presumes the absence of clear and unmistakable error, i.e., if a prior adjudication contains clear and unmistakable error (CUE), it did not become final.  Id; see also Harris, supra.  A favorable disposition in regard to the CUE claim directly impacts whether there remains a case or issue in controversy before the Board.  Thus, the matter should be remanded to the AOJ/AMC to consider.  This is in accordance with the general principles set forth in Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the United States Court of Appeals for Veterans Claims recognized that inextricably intertwined claims should not be adjudicated piecemeal.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are "inextricably intertwined" where the adjudication of one claim could have a significant impact on the adjudication of another).

Furthermore, in the decision above, the Board granted service connection for right ear hearing loss.  The claim for an increased rating for left ear hearing loss was previously noted to be inextricably intertwined with that service connection claim.  Unfortunately, the increased rating claim is also inextricably intertwined with the claim for an earlier effective date for left ear hearing loss, as a grant of an earlier effective date could affect the period for rating the left ear hearing loss.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ/AMC should provide the Veteran with a SOC regarding the issues of earlier effective dates for service connection for left ear tinnitus and left ear hearing loss, due to clear and unmistakable error in the September 1957 rating decision.  

Please advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal in a timely fashion, then return the case to the Board for its review, as appropriate. 

2.  When the above actions have been completed, the case should again be reviewed by the AOJ/AMC.  If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


